    •
             Case 1:19-mj-10063-UA Document 1 Filed 10/25/19 Page 1 of 4

                                                                          ORIGINAL
Approved:

                                                     Attorney

Before:           THE HONORABLE DEBRA FREEMAN
                  United States Magistrate Judge


                                                     ~°f9 MAG 10063
                  Southern District of New



                                                                 SEALED COMPLAINT
UNITED STATES OF AMERICA
                                                                 Violations of 18
        -    V.   -                                              U.S.C. §§ 844(i) and
                                                                 2.
MARKEITH DARIUS,
                                                                 COUNTY OF OFFENSE:
              Defendant.                                         NEW YORK


                                 -   -   -   -   -   -   -   X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          MICHAEL PRITCHETT, being duly sworn, deposes and says
that he is a Fire Marshal with the Fire Department of the City
of New York ("FDNY"), and charges as follows:

                                         COUNT ONE
                                          (Arson)

          1.   On or about September 30, 2019, in the Southern
District of New York and elsewhere, MARKEITH DARIUS, the
defendant, maliciously damaged and destroyed, and attempted to
damage and destroy, by means of fire and an explosive a
building, vehicle, and other real and personal property used in
interstate and foreign commerce and in an activity affecting
interstate and foreign commerce, to wit, DARIUS threw a glass
bottle with an ignitable liquid and a lit wick into a restaurant
in New York, New York.

            (Title 18, United States Code, Sections 844(i) and 2.)

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:
      Case 1:19-mj-10063-UA Document 1 Filed 10/25/19 Page 2 of 4



          2.   I am a Fire Marshal with the Bureau of Fire
Investigation in the City of New York Fire Department.  I have
been personally involved in the investigation of this matter,
and I base this affidavit on that experience, on my
conversations with other law enforcement officials, and on my
examination of various reports and records.  Because this
affidavit is being submitted for the limited purpose of
demonstrating probable cause, it does not include all the facts
I have learned during the course of my investigation. Where the
contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

          3.   Based on my conversations with other law
enforcement officers and my review of documents and reports
prepared by the FDNY and the New York City Police Department
("NYPD"), I have learned, in substance and in part:

               a.   On or about September 29, 2019, and
September 30, 2019, the defendant, MARKEITH DARIUS, was residing
with at least one family member at an address in Queens, New
York (the "Residence").

               b.   For a period of time prior to 2019, DARIUS
had been employed by a certain restaurant located in New York,
New York (the "Restaurant") .

               c.   On or about September 30, 2019, members of
the FDNY and NYPD responded to a 911 call regarding an odor of
gasoline and a broken window at the Restaurant.

               d.   When the FDNY and NYPD members arrived at
the scene, they learned that an unidentified individual had
thrown a rock through one of the Restaurant's windows. The FDNY
and NYPD members discovered behind the bar of the Restaurant an
unbroken glass bottle containing an unknown liquid with a wick
that appeared to be partially burned (the "Incendiary Device").
An empty mason jar was also found behind the bar.  The interior
of the Restaurant smelled of gasoline.

               e.   By reviewing a laboratory report analyzing
the liquid inside the unbroken glass bottle, I learned that the
liquid was identified as gasoline and found to be ignitable.

          4.   Based on my review of video recordings, I have
learned that movements and actions of an individual later
identified as the defendant, MARKEITH DARIUS, on or about
September 29, 2019, and September 30, 2019, were captured by

                                   2
      Case 1:19-mj-10063-UA Document 1 Filed 10/25/19 Page 3 of 4



video cameras outside his Residence, in the vicinity of the
Restaurant, and inside the Restaurant. After reviewing those
video recordings, I have learned, in substance and in part:

               a.   On or about September 29, 2019, at
approximately 9:14 p.m., DARIUS departed from his Residence
wearing a baseball cap, a hooded sweatshirt with two strings
hanging from the neckline, pants, boots, and a backpack.

               b.   On or about September 30, 2019, at
approximately 12:17 a.m., DARIUS used a rock to break one of the
Restaurant's windows, as shown in a video recording of the
Restaurant's exterior.

               c.   DARIUS was wearing the same baseball cap,
hooded sweatshirt with two strings hanging from the neckline,
pants, and boots. DARIUS was no longer wearing a backpack.
Instead, he was holding the Incendiary Device.

               d.   As shown in a video recording of the
Restaurant's interior, DARIUS then lit the wick of the
Incendiary Device and entered the Restaurant through the broken
window. In the process of entering the Restaurant, a piece of
clothing that was partially covering the defendant's face fell
down, showing his face.

               e.   After entering the Restaurant, the defendant
threw the Incendiary Device behind the bar. The bottle did not
break. The defendant then removed a mason jar containing an
unknown liquid from his pocket, opened it, and poured its
contents behind the bar. The defendant then searched his
pockets before exiting the Restaurant through the broken window
at approximately 12:19 a.m. on or about September 30, 2019.

               f.   At approximately 1:48 a.m. on or about
September 30, 2019, DARIUS returned to and entered his
Residence, wearing the same baseball cap, hooded sweatshirt ~ith
two strings hanging from the neckline, pants, boots, and
backpack.

          5.   Based on an interview with representatives from
the Restaurant during which they were shown certain of the video
recordings, I learned that the representatives believed that the
individual shown in the video recordings was DARIUS.

          6.   Based on a comparison of known photographs of
DARIUS, including a copy of a New York driver's license,
provided by the Restaurant, to the individual shown in the video

                                   3
 .   <
         Case 1:19-mj-10063-UA Document 1 Filed 10/25/19 Page 4 of 4



recordings, I identified the individual in the video recordings
as the defendant, MARKEITH DARIUS.

          7.   Based on an interview with a reprepentative from
the Restaurant, I have learned, in substance and in part, that
the Restaurant obtains and sells food and beverage products that
travel through interstate and foreign commerce.

          WHEREFORE, deponent respectfully requests that a
warrant be issued for the arrest of MARKEITH DARIUS, the
defendant, and that he be arrested, and imprisoned or bailed, as
the case may be.




                           ~e~~~~--------
                             Fire Marshal
                             Fire Department, City of New York


Sworn to before me this
25th day of October, 2019



THE HONORABLE DEBRA FREEMAN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                     4
